Kupferman, J. P. (dissenting)
From the facts on which the court’s opinion relies, it is apparent that the defendant was violating an antinoise ordinance of the City of New York. (See Administrative Code of City of New York, § 1403.3-3.01.) If a traffic violation (see People v Ingle, 36 NY2d 413) permits the police to inquire, a violation of an antinoise ordinance should stand on the same footing. Further, unlike the situation in People v Howard (50 NY2d 583) the police here were not in plain clothes nor in an unmarked automobile (50 NY2d, at p 590). As was said in People v Boodle (47 NY2d 398, 405, cert den 444 US 969) “the purpose of the exclusionary rule would not be served by granting the motion to suppress”.
Carro, J., concurs with Fein, J.; Sandler and Sullivan, JJ., concur in the result only; Kupferman, J. P., dissents in an opinion.
*47Appeal from judgment of the Supreme Court, New York County, rendered on December 7, 1979, held in abeyance pending a hearing on defendant’s motion to suppress and a decision by the hearing Judge.